Per Curiam.

In the syllabus to the Court of Appeals’ opinion (20 Ohio App. 2d 175), the court stated:
“1. The Police and Firemen’s Disability Fund created by Section 742.26, Eevised Code, as of January 1, 1967, is not a fund ‘established and maintained by a municipal corporation. ’
“2. Section 4123.02, Eevised Code, providing that Sections 4123.01 to 4123.94, inclusive, of the Eevised Code (the Workmen’s Compensation Act) do not apply to firemen in municipal corporations where the injured firemen are eligible to participate in any firemen’s pension funds ‘established and maintained by a municipal corporation,’ does not apply to a fireman injured in the performance of his duties as a municipal employee, rendered and remaining totally disabled, and who is receiving a pension from the fund created by Section 742.26, Eevised Code.”
In rendering its decision, the Court of Appeals thought it necessary to discuss the constitutionality of E. C. 4123.-02. However, it is the opinion of this court that the other issues discussed by the Court of Appeals, as reflected in the syllabus of its opinion, are dispositive of the cause. Ac*206cordingly, we affirm the judgment of the Court of Appeals for the other reasons stated in its decision, without expressing an opinion on the constitutional issue.
The judgment appealed from is affirmed.

Judgment affirmed.

O’Neill, C. J., Hoestetter, Schneider, Herbert, Duncan and Corrigan, JJ., concur.
Hoestetter, J., of the Eleventh Appellate District, sitting for Matthias, J.